Exhibit 10.2

 

UTSTARCOM, INC.

 

2006 EQUITY INCENTIVE PLAN

 

As amended June 27, 2008

 

        1.    Purposes of the Plan.    The purposes of this Plan are:

 

·  to attract and retain the best available personnel for positions of
substantial responsibility,

 

·  to provide incentives to individuals who perform services to the Company, and

 

·  to promote the success of the Company’s business.

 

        The Plan permits the grant of Incentive Stock Options, Nonstatutory
Stock Options, Restricted Stock, Restricted Stock Units, Stock Appreciation
Rights, Performance Units, Performance Shares and other stock or cash awards as
the Administrator may determine.

 

        2.    Definitions.    As used herein, the following definitions will
apply:

 

        (a)   “Administrator” means the Board or any of its Committees as will
be administering the Plan, in accordance with Section 4 of the Plan.

 

        (b)   “Affiliate” means any corporation or any other entity (including,
but not limited to, partnerships and joint ventures) controlling, controlled by,
or under common control with the Company.

 

        (c)   “Annual Revenue” means the Company’s or a business unit’s net
sales for the Performance Period, determined in accordance with generally
accepted accounting principles; provided, however, that prior to the Performance
Period, the Administrator shall determine whether any significant item(s) shall
be excluded or included from the calculation of Annual Revenue with respect to
one or more Participants.

 

        (d)   “Applicable Laws” means the requirements relating to the
administration of equity-based awards under U.S. state corporate laws, U.S.
federal and state securities laws, the Code, any stock exchange or quotation
system on which the Common Stock is listed or quoted and the applicable laws of
any foreign country or jurisdiction where Awards are, or will be, granted under
the Plan.

 

        (e)   “Award” means, individually or collectively, a grant under the
Plan of Options, Restricted Stock, Restricted Stock Units, Stock Appreciation
Rights, Performance Units, Performance Shares and other stock or cash awards as
the Administrator may determine.

 

        (f)    “Award Agreement” means the written or electronic agreement
setting forth the terms and provisions applicable to each Award granted under
the Plan. The Award Agreement is subject to the terms and conditions of the
Plan.

 

--------------------------------------------------------------------------------


 

        (g)   “Board” means the Board of Directors of the Company.

 

        (h)   “Cash Collections” means the actual cash or other freely
negotiable consideration, in any currency, received in satisfaction of accounts
receivable created by the sale of any Company products or services.

 

        (i)    “Change in Control” means the occurrence of any of the following
events:

 

          (i)  Any “person” (as such term is used in Sections 13(d) and 14(d) of
the Exchange Act) becomes the “beneficial owner” (as defined in Rule 13d-3 of
the Exchange Act), directly or indirectly, of securities of the Company
representing fifty percent (50%) or more of the total voting power represented
by the Company’s then outstanding voting securities;

 

         (ii)  The consummation of the sale or disposition by the Company of all
or substantially all of the Company’s assets;

 

        (iii)  A change in the composition of the Board occurring within a
two-year period, as a result of which fewer than a majority of the directors are
Incumbent Directors. “Incumbent Directors” means directors who either (A) are
Directors as of the effective date of the Plan, or (B) are elected, or nominated
for election, to the Board with the affirmative votes of at least a majority of
the Incumbent Directors at the time of such election or nomination (but will not
include an individual whose election or nomination is in connection with an
actual or threatened proxy contest relating to the election of directors to the
Company); or

 

        (iv)  The consummation of a merger or consolidation of the Company with
any other corporation, other than a merger or consolidation which would result
in the voting securities of the Company outstanding immediately prior thereto
continuing to represent (either by remaining outstanding or by being converted
into voting securities of the surviving entity or its parent) at least fifty
percent (50%) of the total voting power represented by the voting securities of
the Company or such surviving entity or its parent outstanding immediately after
such merger or consolidation.

 

        (j)    “Code” means the Internal Revenue Code of 1986, as amended. Any
reference to a section of the Code herein will be a reference to any successor
or amended section of the Code.

 

        (k)   “Committee” means a committee of Directors or of other individuals
satisfying Applicable Laws appointed by the Board in accordance with Section 4
hereof.

 

        (l)    “Common Stock” means the common stock of the Company.

 

        (m)  “Company” means UTStarcom, Inc., a Delaware corporation, or any
successor thereto.

 

        (n)   “Consultant” means any person, including an advisor, engaged by
the Company or its Affiliates to render services to such entity.

 

--------------------------------------------------------------------------------


 

        (o)   “Customer Satisfaction MBOs” means as to any Participant, the
objective and measurable individual goals set by a “management by objectives”
process and approved by the Administrator, which goals relate to the
satisfaction of external or internal customer requirements.

 

        (p)   “Determination Date” means the latest possible date that will not
jeopardize the qualification of an Award granted under the Plan as
“performance-based compensation” under Section 162(m) of the Code.

 

        (q)   “Director” means a member of the Board.

 

        (r)   “Disability” means total and permanent disability as defined in
Section 22(e)(3) of the Code, provided that in the case of Awards other than
Incentive Stock Options, the Administrator in its discretion may determine
whether a permanent and total disability exists in accordance with uniform and
non-discriminatory standards adopted by the Administrator from time to time.

 

        (s)   “Earnings Per Share” means as to any Performance Period, the
Company’s Net Income or a business unit’s Pro Forma Net Income, divided by a
weighted average number of Shares outstanding and dilutive common equivalent
Shares deemed outstanding.

 

        (t)    “Employee” means any person, including Officers and Directors,
employed by the Company or its Affiliates. Neither service as a Director nor
payment of a director’s fee by the Company will be sufficient to constitute
“employment” by the Company.

 

        (u)   “Exchange Act” means the Securities Exchange Act of 1934, as
amended.

 

        (v)   “Fair Market Value” means, as of any date, the value of Common
Stock as the Administrator may determine in good faith by reference to the price
of such stock on any established stock exchange or a national market system on
the day of determination if the Common Stock is so listed on any established
stock exchange or a national market system. If the Common Stock is not listed on
any established stock exchange or a national market system, the value of the
Common Stock will be determined by the Administrator in good faith.

 

        (w)  “Fiscal Year” means the fiscal year of the Company.

 

        (x)   “Incentive Stock Option” means an Option that by its terms
qualifies and is otherwise intended to qualify as an incentive stock option
within the meaning of Section 422 of the Code and the regulations promulgated
thereunder.

 

        (y)   “Net Income” means as to any Performance Period, the income after
taxes of the Company determined in accordance with generally accepted accounting
principles, provided that prior to the Performance Period, the Administrator
shall determine whether any significant item(s) shall be included or excluded
from the calculation of Net Income with respect to one or more participants.

 

--------------------------------------------------------------------------------


 

        (z)   “New Orders” means as to any Performance Period, the firm orders
for a system, product, part, or service that are being recorded for the first
time as defined in the Company’s order recognition policy.

 

        (aa) “Nonstatutory Stock Option” means an Option that by its terms does
not qualify or is not intended to qualify as an Incentive Stock Option.

 

        (bb) “Officer” means a person who is an officer of the Company within
the meaning of Section 16 of the Exchange Act and the rules and regulations
promulgated thereunder.

 

        (cc) “Operating Profit” means as to any Performance Period, the
difference between revenue and related costs and expenses, excluding income
derived from sources other than regular activities and before income deductions.

 

        (dd) “Option” means a stock option granted pursuant to the Plan.

 

        (ee) “Parent” means a “parent corporation,” whether now or hereafter
existing, as defined in Section 424(e) of the Code.

 

        (ff)  “Participant” means the holder of an outstanding Award.

 

        (gg) “Performance Goals” will have the meaning set forth in Section 11
of the Plan.

 

        (hh) “Performance Period” means any Fiscal Year of the Company or such
other period as determined by the Administrator in its sole discretion.

 

        (ii)   “Performance Share” means an Award denominated in Shares which
may be earned in whole or in part upon attainment of Performance Goals or other
vesting criteria as the Administrator may determine pursuant to Section 10.

 

        (jj)   “Performance Unit” means an Award which may be earned in whole or
in part upon attainment of Performance Goals or other vesting criteria as the
Administrator may determine and which may be settled for cash, Shares or other
securities or a combination of the foregoing pursuant to Section 10.

 

        (kk) “Period of Restriction” means the period during which the transfer
of Shares of Restricted Stock are subject to restrictions and therefore, the
Shares are subject to a substantial risk of forfeiture. Such restrictions may be
based on the passage of time, the achievement of target levels of performance,
or the occurrence of other events as determined by the Administrator.

 

        (ll)   “Plan” means this 2006 Equity Incentive Plan.

 

        (mm) “Pro Forma Net Income” means as to any business unit for any
Performance Period, the Net Income of such business unit, minus allocations of
designated corporate expenses.

 

--------------------------------------------------------------------------------


 

        (nn) “Product Shipments” means as to any Performance Period, the
quantitative and measurable number of units of a particular product that shipped
during such Performance Period.

 

        (oo) “Restricted Stock” means Shares issued pursuant to an Award of
Restricted Stock under Section 8 of the Plan, or issued pursuant to the early
exercise of an Option.

 

        (pp) “Restricted Stock Unit” means a bookkeeping entry representing an
amount equal to the Fair Market Value of one Share, granted pursuant to
Section 9. Each Restricted Stock Unit represents an unfunded and unsecured
obligation of the Company.

 

        (qq) “Return on Designated Assets” means as to any Performance Period,
the Pro Forma Net Income of a business unit, divided by the average of beginning
and ending business unit designated assets, or Net Income of the Company,
divided by the average of beginning and ending designated corporate assets.

 

        (rr)  “Return on Equity” means, as to any Performance Period, the
percentage equal to the value of the Company’s or any business unit’s common
stock investments at the end of such Performance Period, divided by the value of
such common stock investments at the start of such Performance Period, excluding
any common stock investments so designated by the Administrator.

 

        (ss)  “Return on Sales” means as to any Performance Period, the
percentage equal to the Company’s Net Income or the business unit’s Pro Forma
Net Income, divided by the Company’s or the business unit’s Annual Revenue.

 

        (tt)  “Rule 16b-3” means Rule 16b-3 of the Exchange Act or any successor
to Rule 16b-3, as in effect when discretion is being exercised with respect to
the Plan.

 

        (uu) “Section 16(b)” means Section 16(b) of the Exchange Act.

 

        (vv) “Service Provider” means an Employee, Director or Consultant.

 

        (ww) “Share” means a share of the Common Stock, as adjusted in
accordance with Section 14 of the Plan.

 

        (xx) “Stock Appreciation Right” means an Award, granted alone or in
connection with an Option, that pursuant to Section 7 is designated as a Stock
Appreciation Right.

 

        (yy) “Subsidiary” means a “subsidiary corporation,” whether now or
hereafter existing, as defined in Section 424(f) of the Code.

 

        (zz) “Successor Corporation” has the meaning given to such term in
Section 14(c) of the Plan.

 

--------------------------------------------------------------------------------


 

        3.    Stock Subject to the Plan.

 

        (a)    Stock Subject to the Plan.    Subject to the provisions of
Section 14 of the Plan, the maximum aggregate number of Shares that may be
awarded and sold under the Plan is 4,500,000 Shares plus (i) any Shares that, as
of the date of stockholder approval of this Plan, have been reserved but not
issued pursuant to any awards granted under the Company’s 1997 Stock Plan (the
“1997 Plan”), the Company’s Amended 2001 Director Option Plan (the “2001 Plan”),
and the Company’s 2003 Non-Statutory Stock Option Plan (the “2003 Plan”) and are
not subject to any awards granted thereunder, and (ii) any Shares subject to
stock options or similar awards granted under the 1997 Plan, the 2001 Plan, and
the 2003 Plan that expire or otherwise terminate without having been exercised
in full and Shares issued pursuant to awards granted under the 1997 Plan, the
2001 Plan, and the 2003 Plan that are forfeited to or repurchased by the
Company. The Shares may be authorized, but unissued, or reacquired Common Stock.

 

        (b)    Lapsed Awards.    If an Award expires or becomes unexercisable
without having been exercised in full, or, with respect to Restricted Stock,
Restricted Stock Units, Performance Shares or Performance Units, is forfeited to
or repurchased by the Company, the unpurchased Shares (or for Awards other than
Options and Stock Appreciation Rights, the forfeited or repurchased Shares)
which were subject thereto will become available for future grant or sale under
the Plan (unless the Plan has terminated). With respect to Stock Appreciation
Rights, all of the Shares covered by the Award (that is, Shares actually issued
pursuant to a Stock Appreciation Right, as well as the Shares that represent
payment of the exercise price) will cease to be available under the Plan.
However, Shares that have actually been issued under the Plan under any Award
will not be returned to the Plan and will not become available for future
distribution under the Plan; provided, however, that if unvested Shares of
Restricted Stock, Restricted Stock Units, Performance Shares or Performance
Units are repurchased by the Company or are forfeited to the Company, such
Shares will become available for future grant under the Plan. Shares used to pay
the tax and exercise price of an Award will not become available for future
grant or sale under the Plan. To the extent an Award under the Plan is paid out
in cash rather than Shares, such cash payment will not result in reducing the
number of Shares available for issuance under the Plan. Notwithstanding the
foregoing and, subject to adjustment provided in Section 14, the maximum number
of Shares that may be issued upon the exercise of Incentive Stock Options will
equal the aggregate Share number stated in Section 3(a), plus, to the extent
allowable under Section 422 of the Code, any Shares that become available for
issuance under the Plan under this Section 3(b).

 

(c)  Shares Subject to Options Surrendered in the 2008 Option Exchange Program. 
Notwithstanding anything to the contrary in Section 3(a), no more than 3.2
million shares covered by stock options granted under the 1997 Plan that are
tendered to the Company pursuant to the stock option exchange program approved
by the Company’s stockholders on June 27, 2008 will become available for future
grant or sale under the Plan.  Shares covered by stock options granted under the
1997 Plan that are not tendered in the stock option exchange program may become
available for future grant or sale under the Plan as provided in
Section 3(b) without regard to the foregoing limitation.

 

(d)  Determining Number of Shares Awarded and Available Under the Plan.  For
purposes of determining the number of shares awarded and sold under the Plan as
well as the number of shares remaining available for future grant or sale award
under the Plan, the Administrator will count shares as follows: (i) all awards
granted prior to June 27, 2008 count as one share for every one share subject to
such awards; (ii) all awards granted on or after June 27, 2008 with an exercise
price equal to or greater than the fair market value on the date of grant (such
as awards of stock options and stock appreciation rights) count as one share for
every one share subject to such awards; and (iii) all awards

 

--------------------------------------------------------------------------------


 

granted on or after June 27, 2008 with an exercise price less than the fair
market value on the date of grant (such as awards of restricted stock and
restricted stock units) count as 1.33 shares for every one share subject to such
awards.  To the extent that a share that was subject to an award that counted as
1.33 shares pursuant to the preceding sentence is returned to the Plan as
provided in Section 3(b), the Plan reserve will be credited with 1.33 shares
that thereafter will be available for future grant or sale.

 

        4.    Administration of the Plan.

 

        (a)    Procedure.

 

        (i)    Multiple Administrative Bodies.    Different Committees with
respect to different groups of Service Providers may administer the Plan.

 

        (ii)    Section 162(m).    To the extent that the Administrator
determines it to be desirable to qualify Awards granted hereunder as
“performance-based compensation” within the meaning of Section 162(m) of the
Code, the Plan will be administered by a Committee of two or more “outside
directors” within the meaning of Section 162(m) of the Code.

 

        (iii)    Rule 16b-3.    To the extent desirable to qualify transactions
hereunder as exempt under Rule 16b-3, the transactions contemplated hereunder
will be structured to satisfy the requirements for exemption under Rule 16b-3.

 

        (iv)    Other Administration.    Other than as provided above, the Plan
will be administered by (A) the Board or (B) a Committee, which committee will
be constituted to satisfy Applicable Laws.

 

        (b)    Powers of the Administrator.    Subject to the provisions of the
Plan, and in the case of a Committee, subject to the specific duties delegated
by the Board to such Committee, the Administrator will have the authority, in
its discretion:

 

          (i)  to determine the Fair Market Value;

 

         (ii)  to select the Service Providers to whom Awards may be granted
hereunder;

 

        (iii)  to determine the terms and conditions, not inconsistent with the
terms of the Plan, of any Award granted hereunder;

 

        (iv)  to construe and interpret the terms of the Plan and Awards granted
pursuant to the Plan;

 

         (v)  to prescribe, amend and rescind rules and regulations relating to
the Plan, including rules and regulations relating to sub-plans established for
the purpose of satisfying applicable foreign laws;

 

--------------------------------------------------------------------------------


 

        (vi)  to modify or amend each Award (subject to Section 19(c) of the
Plan). Notwithstanding the previous sentence, the Administrator may not modify
or amend an Option or Stock Appreciation Right to reduce the exercise price of
such Option or Stock Appreciation Right after it has been granted (except for
adjustments made pursuant to Section 14), and neither may the Administrator
cancel any outstanding Option or Stock Appreciation Right and immediately
replace it with a new Option or Stock Appreciation Right with a lower exercise
price;

 

       (vii)  to authorize any person to execute on behalf of the Company any
instrument required to effect the grant of an Award previously granted by the
Administrator;

 

      (viii)  to allow a Participant to defer the receipt of the payment of cash
or the delivery of Shares that would otherwise be due to such Participant under
an Award pursuant to such procedures as the Administrator may determine; and

 

        (ix)  to make all other determinations deemed necessary or advisable for
administering the Plan.

 

        (c)    Effect of Administrator’s Decision.    The Administrator’s
decisions, determinations and interpretations will be final and binding on all
Participants and any other holders of Awards.

 

5.    Eligibility.    Nonstatutory Stock Options, Restricted Stock, Restricted
Stock Units, Stock Appreciation Rights, Performance Units, Performance Shares
and such other cash or stock awards as the Administrator determines may be
granted to Service Providers. Incentive Stock Options may be granted only to
employees of the Company or any Parent or Subsidiary of the Company.

 

        6.    Stock Options.

 

        (a)    Limitations.    Each Option will be designated in the Award
Agreement as either an Incentive Stock Option or a Nonstatutory Stock Option.
However, notwithstanding such designation, to the extent that the aggregate Fair
Market Value of the Shares with respect to which Incentive Stock Options are
exercisable for the first time by the Participant during any calendar year
(under all plans of the Company and any Parent or Subsidiary) exceeds $100,000,
such Options will be treated as Nonstatutory Stock Options. For purposes of this
Section 6(a), Incentive Stock Options will be taken into account in the order in
which they were granted. The Fair Market Value of the Shares will be determined
as of the time the Option with respect to such Shares is granted.

 

        (b)    Number of Shares.    The Administrator will have complete
discretion to determine the number of Options granted to any Participant,
provided that during any Fiscal Year, no Participant will be granted Options
covering more than 1,000,000 Shares. Notwithstanding the foregoing limitation,
in connection with a Participant’s initial service as an Employee, an Employee
may be granted Options covering up to an additional 2,000,000 Shares.

 

--------------------------------------------------------------------------------


 

        (c)    Term of Option.    The Administrator will determine the term of
each Option in its sole discretion. Any Option granted under the Plan will not
be exercisable after the expiration of seven (7) years from the date of grant or
such shorter term as may be provided in the Award Agreement. Moreover, in the
case of an Incentive Stock Option granted to a Participant who, at the time the
Incentive Stock Option is granted, owns stock representing more than ten percent
(10%) of the total combined voting power of all classes of stock of the Company
or any Parent or Subsidiary, the term of the Incentive Stock Option will be five
(5) years from the date of grant or such shorter term as may be provided in the
Award Agreement.

 

        (d)    Option Exercise Price and Consideration.

 

        (i)    Exercise Price.    The per share exercise price for the Shares to
be issued pursuant to exercise of an Option will be determined by the
Administrator, but will be no less than 100% of the Fair Market Value per Share
on the date of grant. In addition, in the case of an Incentive Stock Option
granted to an Employee who, at the time the Incentive Stock Option is granted,
owns stock representing more than ten percent (10%) of the voting power of
all classes of stock of the Company or any Parent or Subsidiary, the per Share
exercise price will be no less than 110% of the Fair Market Value per Share on
the date of grant. Notwithstanding the foregoing provisions of this
Section 6(c), Options may be granted with a per Share exercise price of less
than 100% of the Fair Market Value per Share on the date of grant pursuant to a
transaction described in, and in a manner consistent with, Section 424(a) of the
Code. The Administrator may not modify or amend an Option to reduce the exercise
price of such Option after it has been granted (except for adjustments made
pursuant to Section 14 of the Plan) nor may the Administrator cancel any
outstanding Option and replace it with a new Option, Stock Appreciation Right,
or other Award with a lower exercise price, unless, in either case, such action
is approved by the Company’s stockholders.

 

        (ii)    Waiting Period and Exercise Dates.    At the time an Option is
granted, the Administrator will fix the period within which the Option may be
exercised and will determine any conditions that must be satisfied before the
Option may be exercised.

 

        (iii)    Form of Consideration.    The Administrator will determine the
acceptable form(s) of consideration for exercising an Option, including the
method of payment, to the extent permitted by Applicable Laws.

 

        (e)    Exercise of Option.

 

        (i)    Procedure for Exercise; Rights as a Stockholder.    Any Option
granted hereunder will be exercisable according to the terms of the Plan and at
such times and under such conditions as determined by the Administrator and set
forth in the Award Agreement. An Option may not be exercised for a fraction of a
Share.

 

        An Option will be deemed exercised when the Company receives: (i) notice
of exercise (in such form as the Administrator specify from time to time) from
the person entitled to exercise the Option, and (ii) full payment for the Shares
with respect to which the Option is exercised (together with an applicable
withholding taxes). No adjustment will be made for a dividend or other right for
which the record date is prior to the date the Shares are issued, except as
provided in Section 14 of the Plan.

 

--------------------------------------------------------------------------------


 

        (ii)    Termination of Relationship as a Service Provider.    If a
Participant ceases to be a Service Provider, other than upon the Participant’s
termination as the result of the Participant’s death or Disability, the
Participant may exercise his or her Option within such period of time as is
specified in the Award Agreement to the extent that the Option is vested on the
date of termination (but in no event later than the expiration of the term of
such Option as set forth in the Award Agreement). In the absence of a specified
time in the Award Agreement, the Option will remain exercisable for three
(3) months following the Participant’s termination. Unless otherwise provided by
the Administrator, if on the date of termination the Participant is not vested
as to his or her entire Option, the Shares covered by the unvested portion of
the Option will revert to the Plan. If after termination the Participant does
not exercise his or her Option within the time specified by the Administrator,
the Option will terminate, and the Shares covered by such Option will revert to
the Plan.

 

        (iii)    Disability of Participant.    If a Participant ceases to be a
Service Provider as a result of the Participant’s Disability, the Participant
may exercise his or her Option within such period of time as is specified in the
Award Agreement to the extent the Option is vested on the date of termination
(but in no event later than the expiration of the term of such Option as set
forth in the Award Agreement). In the absence of a specified time in the Award
Agreement, the Option will remain exercisable for twelve (12) months following
the Participant’s termination. Unless otherwise provided by the Administrator,
if on the date of termination the Participant is not vested as to his or her
entire Option, the Shares covered by the unvested portion of the Option will
revert to the Plan. If after termination the Participant does not exercise his
or her Option within the time specified herein, the Option will terminate, and
the Shares covered by such Option will revert to the Plan.

 

        (iv)    Death of Participant.    If a Participant dies while a Service
Provider, the Option may be exercised following the Participant’s death within
such period of time as is specified in the Award Agreement to the extent that
the Option is vested on the date of death (but in no event may the option be
exercised later than the expiration of the term of such Option as set forth in
the Award Agreement), by the Participant’s designated beneficiary, provided such
beneficiary has been designated prior to Participant’s death in a form
acceptable to the Administrator. If no such beneficiary has been designated by
the Participant, then such Option may be exercised by the personal
representative of the Participant’s estate or by the person(s) to whom the
Option is transferred pursuant to the Participant’s will or in accordance with
the laws of descent and distribution. In the absence of a specified time in the
Award Agreement, the Option will remain exercisable for twelve (12) months
following Participant’s death. Unless otherwise provided by the Administrator,
if at the time of death Participant is not vested as to his or her entire
Option, the Shares covered by the unvested portion of the Option will
immediately revert to the Plan. If the Option is not so exercised within the
time specified herein, the Option will terminate, and the Shares covered by such
Option will revert to the Plan.

 

--------------------------------------------------------------------------------


 

        (v)    Other Termination.    A Participant’s Award Agreement may also
provide that if the exercise of the Option following the termination of
Participant’s status as a Service Provider (other than upon the Participant’s
death or Disability) would result in liability under Section 16(b), then the
Option will terminate on the earlier of (A) the expiration of the term of the
Option set forth in the Award Agreement, or (B) the 10th day after the last date
on which such exercise would result in such liability under Section 16(b).
Finally, a Participant’s Award Agreement may also provide that if the exercise
of the Option following the termination of the Participant’s status as a Service
Provider (other than upon the Participant’s death or disability) would be
prohibited at any time solely because the issuance of Shares would violate the
registration requirements under the Securities Act, then the Option will
terminate on the earlier of (A) the expiration of the term of the Option, or
(B) the expiration of a period of three (3) months after the termination of the
Participant’s status as a Service Provider during which the exercise of the
Option would not be in violation of such registration requirements.

 

        7.    Stock Appreciation Rights.

 

        (a)    Grant of Stock Appreciation Rights.    Subject to the terms and
conditions of the Plan, a Stock Appreciation Right may be granted to Service
Providers at any time and from time to time as will be determined by the
Administrator, in its sole discretion.

 

        (b)    Number of Shares.    The Administrator will have complete
discretion to determine the number of Stock Appreciation Rights granted to any
Participant, provided that during any Fiscal Year, no Participant will be
granted Stock Appreciation Rights covering more than 1,000,000 Shares.
Notwithstanding the foregoing limitation, in connection with a Participant’s
initial service as an Employee, an Employee may be granted Stock Appreciation
Rights covering up to an additional 2,000,000 Shares.

 

        (c)    Exercise Price and Other Terms.    The Administrator, subject to
the provisions of the Plan, will have complete discretion to determine the terms
and conditions of Stock Appreciation Rights granted under the Plan, provided,
however, that the exercise price will be not less than 100% of the Fair Market
Value of a Share on the date of grant. The Administrator may not modify or amend
a Stock Appreciation Right to reduce the exercise price of such Stock
Appreciation Right after it has been granted (except for adjustments made
pursuant to Section 14 of the Plan) nor may the Administrator cancel any
outstanding Stock Appreciation Right and replace it with a new Stock
Appreciation Right, Option, or other Award with a lower exercise price, unless,
in either case, such action is approved by the Company’s stockholders.

 

        (d)    Stock Appreciation Right Agreement.    Each Stock Appreciation
Right grant will be evidenced by an Award Agreement that will specify the
exercise price, the term of the Stock Appreciation Right, the conditions of
exercise, and such other terms and conditions as the Administrator, in its sole
discretion, will determine.

 

        (e)    Expiration of Stock Appreciation Rights.    A Stock Appreciation
Right granted under the Plan will expire upon the date determined by the
Administrator, in its sole discretion, and set forth in the Award Agreement.
Notwithstanding the foregoing, the rules of Section 6(e) also will apply to
Stock Appreciation Rights.

 

--------------------------------------------------------------------------------


 

        (f)    Payment of Stock Appreciation Right Amount.    Upon exercise of a
Stock Appreciation Right, a Participant will be entitled to receive payment from
the Company in an amount determined by multiplying:

 

          (i)  The difference between the Fair Market Value of a Share on the
date of exercise over the exercise price; times

 

         (ii)  The number of Shares with respect to which the Stock Appreciation
Right is exercised.

 

        At the discretion of the Administrator, the payment upon Stock
Appreciation Right exercise may be in cash, in Shares of equivalent value, or in
some combination thereof

 

(g)  Term of Stock Appreciation Rights.  The Administrator will determine the
term of each Stock Appreciation Right in its sole discretion.  Any Stock
Appreciation Right granted under the Plan will not be exercisable after the
expiration of seven (7) years from the date of grant or such shorter term as may
be provided in the Award Agreement.

 

        8.    Restricted Stock.

 

        (a)    Grant of Restricted Stock.    Subject to the terms and provisions
of the Plan, the Administrator, at any time and from time to time, may grant
Shares of Restricted Stock to Service Providers in such amounts as the
Administrator, in its sole discretion, will determine.

 

        (b)    Restricted Stock Agreement.    Each Award of Restricted Stock
will be evidenced by an Award Agreement that will specify the Period of
Restriction, the number of Shares granted, and such other terms and conditions
as the Administrator, in its sole discretion, will determine. Notwithstanding
the foregoing sentence, during any Fiscal Year no Participant will receive more
than an aggregate of 300,000 Shares of Restricted Stock; provided, however, that
in connection with a Participant’s initial service as an Employee, an Employee
may be granted an aggregate of up to an additional 600,000 Shares of Restricted
Stock. Unless the Administrator determines otherwise, Shares of Restricted Stock
will be held by the Company as escrow agent until the restrictions on such
Shares have lapsed.

 

        (c)    Transferability.    Except as provided in this Section 8, Shares
of Restricted Stock may not be sold, transferred, pledged, assigned, or
otherwise alienated or hypothecated until the end of the applicable Period of
Restriction.

 

        (d)    Other Restrictions.    The Administrator, in its sole discretion,
may impose such other restrictions on Shares of Restricted Stock as it may deem
advisable or appropriate.

 

        (e)    Removal of Restrictions.    Except as otherwise provided in this
Section 8, Shares of Restricted Stock covered by each Restricted Stock grant
made under the Plan will be released from escrow as soon as practicable after
the last day of the Period of Restriction. The Administrator, in its discretion,
may accelerate the time at which any restrictions will lapse or be removed.

 

--------------------------------------------------------------------------------


 

        (f)    Voting Rights.    During the Period of Restriction, Service
Providers holding Shares of Restricted Stock granted hereunder may exercise full
voting rights with respect to those Shares, unless the Administrator determines
otherwise.

 

        (g)    Dividends and Other Distributions.    During the Period of
Restriction, Service Providers holding Shares of Restricted Stock will be
entitled to receive all dividends and other distributions paid with respect to
such Shares unless otherwise provided in the Award Agreement. If any such
dividends or distributions are paid in Shares, the Shares will be subject to the
same restrictions on transferability and forfeitability as the Shares of
Restricted Stock with respect to which they were paid.

 

        (h)    Return of Restricted Stock to Company.    On the date set forth
in the Award Agreement, the Restricted Stock for which restrictions have not
lapsed will revert to the Company and again will become available for grant
under the Plan.

 

        9.    Restricted Stock Units.

 

        (a)    Grant.    Restricted Stock Units may be granted at any time and
from time to time as determined by the Administrator. Each Restricted Stock Unit
grant will be evidenced by an Award Agreement that will specify such other terms
and conditions as the Administrator, in its sole discretion, will determine,
including all terms, conditions, and restrictions related to the grant, the
number of Restricted Stock Units and the form of payout, which, subject to
Section 9(d), may be left to the discretion of the Administrator.
Notwithstanding the anything to the contrary in this subsection (a), during any
Fiscal Year of the Company, no Participant will receive more than an aggregate
of 300,000 Restricted Stock Units; provided, however, that in connection with a
Participant’s initial service as an Employee, an Employee may be granted an
aggregate of up to an additional 600,000 Restricted Stock Units.

 

        (b)    Vesting Criteria and Other Terms.    The Administrator will set
vesting criteria in its discretion, which, depending on the extent to which the
criteria are met, will determine the number of Restricted Stock Units that will
be paid out to the Participant. After the grant of Restricted Stock Units, the
Administrator, in its sole discretion, may reduce or waive any restrictions for
such Restricted Stock Units. Each Award of Restricted Stock Units will be
evidenced by an Award Agreement that will specify the vesting criteria, and such
other terms and conditions as the Administrator, in its sole discretion, will
determine.

 

        (c)    Earning Restricted Stock Units.    Upon meeting the applicable
vesting criteria, the Participant will be entitled to receive a payout as
specified in the Award Agreement. Notwithstanding the foregoing, at any time
after the grant of Restricted Stock Units, the Administrator, in its sole
discretion, may reduce or waive any vesting criteria that must be met to receive
a payout.

 

        (d)    Form and Timing of Payment.    Payment of earned Restricted Stock
Units will be made as soon as practicable after the date(s) set forth in the
Award Agreement. The Administrator, in its sole discretion, may pay earned
Restricted Stock Units in cash, Shares, or a combination thereof. Shares
represented by Restricted Stock Units that are fully paid in cash again will be
available for grant under the Plan.

 

--------------------------------------------------------------------------------


 

        (e)    Cancellation.    On the date set forth in the Award Agreement,
all unearned Restricted Stock Units will be forfeited to the Company.

 

        10.    Performance Units and Performance Shares.

 

        (a)    Grant of Performance Units/Shares.    Performance Units and
Performance Shares may be granted to Service Providers at any time and from time
to time, as will be determined by the Administrator, in its sole discretion. The
Administrator will have complete discretion in determining the number of
Performance Units/Shares granted to each Participant provided that during any
Fiscal Year, (a) no Participant will receive Performance Units having an initial
value greater than $2,000,000, and (b) no Participant will receive more than
300,000 Performance Shares. Notwithstanding the foregoing limitation, in
connection with a Participant’s initial service as an Employee, an Employee may
be granted up to an additional 600,000 Performance Shares and additional
Performance Units having an initial value up to $2,000,000.

 

        (b)    Value of Performance Units/Shares.    Each Performance Unit will
have an initial value that is established by the Administrator on or before the
date of grant. Each Performance Share will have an initial value equal to the
Fair Market Value of a Share on the date of grant.

 

        (c)    Performance Objectives and Other Terms.    The Administrator will
set performance objectives or other vesting provisions (including, without
limitation, continued status as a Service Provider) in its discretion which,
depending on the extent to which they are met, will determine the number or
value of Performance Units/Shares that will be paid out to the Participant. The
Administrator may set performance objectives based upon the achievement of
Company-wide, divisional, or individual goals, or any other basis determined by
the Administrator in its discretion. Each Award of Performance Units/Shares will
be evidenced by an Award Agreement that will specify the Performance Period, and
such other terms and conditions as the Administrator, in its sole discretion,
will determine.

 

        (d)    Earning of Performance Units/Shares.    After the applicable
Performance Period has ended, the holder of Performance Units/Shares will be
entitled to receive a payout of the number of Performance Units/Shares earned by
the Participant over the Performance Period, to be determined as a function of
the extent to which the corresponding performance objectives or other vesting
provisions have been achieved. After the grant of a Performance Unit/Share, the
Administrator, in its sole discretion, may reduce or waive any performance
objectives or other vesting provisions for such Performance Unit/Share.

 

        (e)    Form and Timing of Payment of Performance
Units/Shares.    Payment of earned Performance Units/Shares will be made as soon
as practicable after the expiration of the applicable Performance Period. The
Administrator, in its sole discretion, may pay earned Performance Units/Shares
in the form of cash, in Shares (which have an aggregate Fair Market Value equal
to the value of the earned Performance Units/Shares at the close of the
applicable Performance Period) or in a combination thereof.

 

--------------------------------------------------------------------------------


 

        (f)    Cancellation of Performance Units/Shares.    On the date set
forth in the Award Agreement, all unearned or unvested Performance Units/Shares
will be forfeited to the Company, and again will be available for grant under
the Plan.

 

        11.    Performance Goals.    The granting and/or vesting of Awards of
Restricted Stock, Restricted Stock Units, Performance Shares and Performance
Units and other incentives under the Plan may be made subject to the attainment
of performance goals relating to one or more business criteria within the
meaning of Section 162(m) of the Code and may provide for a targeted level or
levels of achievement (“Performance Goals”) including one or more of the
following measures: (a) Annual Revenue, (b) Cash Collections, (c) Customer
Satisfaction MBOs, (d) Earnings Per Share, (e) Net Income, (f) New Orders,
(g) Operating Profit, (h) Pro Forma Net Income, (i) Return on Designated Assets,
(j) Return on Equity, (k) Return on Sales, and (l) Product Shipments. Any
Performance Goals may be used to measure the performance of the Company as a
whole or a business unit of the Company and may be measured relative to a peer
group or index. The Performance Goals may differ from Participant to Participant
and from Award to Award. Any criteria used may be (i) measured in absolute
terms, (ii) compared to another company or companies, (iii) measured against the
performance of the Company as a whole or a segment of the Company and/or
(iv) measured on a pre-tax or post-tax basis (if applicable). Prior to the
Determination Date, the Administrator will determine whether any significant
element(s) will be included in or excluded from the calculation of any
Performance Goal with respect to any Participant.

 

        12.    Leaves of Absence/Transfer Between Locations.    Unless the
Administrator provides otherwise, vesting of Awards granted hereunder will be
suspended during any unpaid leave of absence. A Service Provider will not cease
to be an Employee in the case of (i) any leave of absence approved by the
Company or (ii) transfers between locations of the Company or between the
Company and its Affiliates. For purposes of Incentive Stock Options, no such
leave may exceed ninety (90) days, unless reemployment upon expiration of such
leave is guaranteed by statute or contract. If reemployment upon expiration of a
leave of absence approved by the Company is not so guaranteed, then three
(3) months following the ninety-first (91st) day of such leave any Incentive
Stock Option held by the Participant will cease to be treated as an Incentive
Stock Option and will be treated for tax purposes as a Nonstatutory Stock
Option.

 

        13.    Transferability of Awards.    Unless determined otherwise by the
Administrator, an Award may not be sold, pledged, assigned, hypothecated,
transferred, or disposed of in any manner other than by will or by the laws of
descent or distribution and may be exercised, during the lifetime of the
Participant, only by the Participant. With the approval of the Administrator, a
Participant may, in a manner specified by the Administrator, (a) transfer an
Award to a Participant’s spouse or former spouse pursuant to a court-approved
domestic relations order which relates to the provision of child support,
alimony payments or marital property rights, and (b) transfer an Option by bona
fide gift and not for any consideration, to (i) a member or members of the
Participant’s immediate family, (ii) a trust established for the exclusive
benefit of the Participant and/or member(s) of the Participant’s immediate
family, (iii) a partnership, limited liability company of other entity whose
only partners or members are the Participant and/or member(s) of the
Participant’s immediate family, or (iv) a foundation in which the Participant
and/or member(s) of the Participant’s immediate family control the management of
the foundation’s assets. For purposes of this Section 13, “immediate family”
shall mean the Participant’s spouse, former spouse, children, grandchildren,
parents, grandparents, siblings, nieces, nephews, parents-in-law, sons-in-law,
daughters-in-law, brothers-in-law, sisters-in-law, including adoptive or step
relationships and any person sharing the Participant’s household (other than as
a tenant or employee).

 

--------------------------------------------------------------------------------


 

        14.    Adjustments; Dissolution or Liquidation; Merger or Change in
Control.

 

        (a)    Adjustments.    In the event that any dividend or other
distribution (whether in the form of cash, Shares, other securities, or other
property), recapitalization, stock split, reverse stock split, reorganization,
merger, consolidation, split-up, spin-off, combination, repurchase, or exchange
of Shares or other securities of the Company, or other change in the corporate
structure of the Company affecting the Shares occurs, the Administrator, in
order to prevent diminution or enlargement of the benefits or potential benefits
intended to be made available under the Plan, may (in its sole discretion)
adjust the number and class of Shares that may be delivered under the Plan
and/or the number, class, and price of Shares covered by each outstanding Award,
and the numerical Share limits set forth in Sections 3, 6, 7, 8, 9 and 10.

 

        (b)    Dissolution or Liquidation.    In the event of the proposed
dissolution or liquidation of the Company, the Administrator will notify each
Participant as soon as practicable prior to the effective date of such proposed
transaction. To the extent it has not been previously exercised, an Award will
terminate immediately prior to the consummation of such proposed action.

 

        (c)    Change in Control.    In the event of a Change in Control, each
outstanding Award will be assumed or an equivalent option or right substituted
by the successor corporation or a Parent or Subsidiary of the successor
corporation (the “Successor Corporation”). In the event that the Successor
Corporation refuses to assume or substitute for the Award, the Participant will
fully vest in and have the right to exercise all of his or her outstanding
Options and Stock Appreciation Rights, including Shares as to which such Awards
would not otherwise be vested or exercisable, all restrictions on Restricted
Stock will lapse, and, with respect to Restricted Stock Units, Performance
Shares and Performance Units, all Performance Goals or other vesting criteria
will be deemed achieved at target levels and all other terms and conditions met.
In addition, if the Successor Corporation refuses to assume or substitute an
Option or Stock Appreciation Right in the event of a Change in Control, the
Administrator will notify the Participant in writing or electronically that the
Option or Stock Appreciation Right will be fully vested and exercisable for a
period of time determined by the Administrator in its sole discretion, and the
Option or Stock Appreciation Right will terminate upon the expiration of such
period.

 

        For the purposes of this subsection (c), an Award will be considered
assumed if, following the Change in Control, the Award confers the right to
purchase or receive, for each Share subject to the Award immediately prior to
the Change in Control, the consideration (whether stock, cash, or other
securities or property) or, in the case of a Stock Appreciation Right upon the
exercise of which the Administrator determines to pay cash or a Performance
Share or Performance Unit which the Administrator can determine to pay in cash,
the fair market value of the consideration received in the merger or Change in
Control by holders of Common Stock for each Share held on the effective date of
the transaction (and if holders were offered a choice of consideration, the type
of consideration chosen by the holders of a majority of the outstanding Shares);
provided, however, that if such consideration received in the Change in Control
is not solely

 

--------------------------------------------------------------------------------


 

common stock of the Successor Corporation, the Administrator may, with the
consent of the Successor Corporation, provide for the consideration to be
received upon the exercise of an Option or Stock Appreciation Right or upon the
payout of a Restricted Stock Unit, Performance Share or Performance Unit, for
each Share subject to such Award (or in the case of an Award settled in cash,
the number of implied shares determined by dividing the value of the Award by
the per share consideration received by holders of Common Stock in the Change in
Control), to be solely common stock of the Successor Corporation equal in fair
market value to the per share consideration received by holders of Common Stock
in the Change in Control.

 

        Notwithstanding anything in this Section 14(c) to the contrary, an Award
that vests, is earned or paid-out upon the satisfaction of one or more
Performance Goals will not be considered assumed if the Company or its successor
modifies any of such Performance Goals without the Participant’s consent;
provided, however, a modification to such Performance Goals only to reflect the
Successor Corporation’s post-Change in Control corporate structure will not be
deemed to invalidate an otherwise valid Award assumption.

 

        15.    Tax Withholding

 

        (a)    Withholding Requirements.    Prior to the delivery of any Shares
or cash pursuant to an Award (or exercise thereof), the Company will have the
power and the right to deduct or withhold, or require a Participant to remit to
the Company, an amount sufficient to satisfy federal, state, local, foreign or
other taxes required to be withheld with respect to such Award (or exercise
thereof).

 

        (b)    Withholding Arrangements.    The Administrator, in its sole
discretion and pursuant to such procedures as it may specify from time to time,
may permit a Participant to satisfy such tax withholding obligation, in whole or
in part by (without limitation) (a) paying cash, (b) electing to have the
Company withhold otherwise deliverable cash or Shares having a Fair Market Value
equal to the amount required to be withheld, (c) delivering to the Company
already-owned Shares having a Fair Market Value equal to the amount required to
be withheld, or (d) selling a sufficient number of Shares otherwise deliverable
to the Participant through such means as the Administrator may determine in its
sole discretion (whether through a broker or otherwise) equal to the amount
required to be withheld. The amount of the withholding requirement will be
deemed to include any amount which the Administrator agrees may be withheld at
the time the election is made, not to exceed the amount determined by using the
maximum federal, state or local marginal income tax rates applicable to the
Participant with respect to the Award on the date that the amount of tax to be
withheld is to be determined. The Fair Market Value of the Shares to be withheld
or delivered will be determined as of the date that the taxes are required to be
withheld.

 

        16.    No Effect on Employment or Service.    Neither the Plan nor any
Award will confer upon a Participant any right with respect to continuing the
Participant’s relationship as a Service Provider with the Company, nor will they
interfere in any way with the Participant’s right or the Company’s right to
terminate such relationship at any time, with or without cause, to the extent
permitted by Applicable Laws.

 

--------------------------------------------------------------------------------


 

        17.    Date of Grant.    The date of grant of an Award will be, for all
purposes, the date on which the Administrator makes the determination granting
such Award, or such other later date as is determined by the Administrator.
Notice of the determination will be provided to each Participant within a
reasonable time after the date of such grant.

 

        18.    Term of Plan.    Subject to Section 22 of the Plan, the Plan will
become effective upon its adoption by the Board. It will continue in effect for
a term of ten (10) years unless terminated earlier under Section 19 of the Plan.

 

        19.    Amendment and Termination of the Plan.

 

        (a)    Amendment and Termination.    The Administrator may at any time
amend, alter, suspend or terminate the Plan.

 

        (b)    Stockholder Approval.    The Company will obtain stockholder
approval of any Plan amendment to the extent necessary and desirable to comply
with Applicable Laws.

 

        (c)    Effect of Amendment or Termination.    No amendment, alteration,
suspension or termination of the Plan will impair the rights of any Participant,
unless mutually agreed otherwise between the Participant and the Administrator,
which agreement must be in writing and signed by the Participant and the
Company. Termination of the Plan will not affect the Administrator’s ability to
exercise the powers granted to it hereunder with respect to Awards granted under
the Plan prior to the date of such termination.

 

        20.    Conditions Upon Issuance of Shares.

 

        (a)    Legal Compliance.    Shares will not be issued pursuant to the
exercise of an Award unless the exercise of such Award and the issuance and
delivery of such Shares will comply with Applicable Laws and will be further
subject to the approval of counsel for the Company with respect to such
compliance.

 

        (b)    Investment Representations.    As a condition to the exercise of
an Award, the Company may require the person exercising such Award to represent
and warrant at the time of any such exercise that the Shares are being purchased
only for investment and without any present intention to sell or distribute such
Shares if, in the opinion of counsel for the Company, such a representation is
required.

 

        21.    Inability to Obtain Authority.    The inability of the Company to
obtain authority from any regulatory body having jurisdiction, which authority
is deemed by the Company’s counsel to be necessary to the lawful issuance and
sale of any Shares hereunder, will relieve the Company of any liability in
respect of the failure to issue or sell such Shares as to which such requisite
authority will not have been obtained.

 

        22.    Stockholder Approval.    The Plan will be subject to approval by
the stockholders of the Company within twelve (12) months after the date the
Plan is adopted. Such stockholder approval will be obtained in the manner and to
the degree required under Applicable Laws.

 

--------------------------------------------------------------------------------